Citation Nr: 18100396
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-20 638A
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	4
 

INTRODUCTION
The Veteran had honorable service in the Marine Corps from July 1980 to April 1983 and March 1984 to May 1990.  He also had dishonorable service from May 1990 to September 1992.
This case comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of that hearing is of record.
The issue of the character of the Veterans service from May 1990 to September 1992 has been raised by the record in a November 2015 notice of disagreement, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 
REMANDED ISSUES
The Veterans increased rating claims for a lumbar spine disability, left lower extremity radiculopathy, and right lower extremity radiculopathy are remanded for additional development.
The Veteran testified that his lumbar spine disability, left lower extremity radiculopathy, and right lower extremity radiculopathy have worsened and he was in constant pain.  He was last afforded a VA examination in May 2014.  As such, a new examination is required to evaluate the current nature and severity of the Veterans lumbar spine disability with bilateral lower extremity radiculopathy.  
In addition, in June 2015, the RO denied reopening the Veterans service connection claim for a suprapubic disorder.  In November 2015, the Veteran filed a notice of disagreement with the June 2015 rating decision.
This notice of disagreement is still pending, and a remand is required for a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  
 
The matters are REMANDED for the following action:
1. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability with bilateral lower extremity radiculopathy.
In so doing, the examiner should ensure to the extent possible, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veterans active and passive motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  
2. Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 
3. Adjudicate the issue of entitlement to service connection for a suprapubic disorder; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.
 
 
MATTHEW W. BLACKWELDER
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	T. Berryman, Associate Counsel

